Citation Nr: 1616474	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.   Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus.  In January 2013, the Veteran filed a notice of disagreement (NOD) and elected a de novo review of their case under the Decision Review Officer process.  The RO issued a statement of the case (SOC) in June 2014, which included a de novo review of the claim and explanation of additional evidence that was secured and considered subsequent to that election.  The Veteran then submitted a substantive appeal in July 2014.  The RO then issued a supplemental SOC that same month.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.   Although no specific incidence of acoustic trauma is documented during service,  the Veteran has credibly asserted in-service noise exposure.

3.   The Veteran has credibly asserted that his tinnitus began during service and has continued to present.

4.   Although Veteran likely had in-service noise exposure, and currently has a bilateral hearing loss disability for VA purposes, his hearing loss disability for VA purposes was shown years after service, and the weight of the competent, medical evidence on the question of medical nexus weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Given the favorable disposition to grant tinnitus, on the merits, the Board finds that all notification and development actions needed to render a fair decision on this aspect of the appeal have been accomplished.

With respect to the Veteran's hearing loss claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in November 2012, sent prior to the initial unfavorable decision issued in January 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, the Veteran was furnished with a letter notifying him of the Decision Review Officer (DRO) process after the Veteran filed his NOD. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service private treatment records and a report of VA examination and opinion have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  The United States Court of Appeal for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Service Connection for Tinnitus

The Veteran contends that he began to experience ringing in his ears intermittently since his exposure to the sound of tuning teletype equipment during service.
The Veteran's service treatment records (STRs) do not indicate that the Veteran experienced ringing in his ears prior to entering service. 

During his January 2013 VA examination, the Veteran was diagnosed with bilateral tinnitus.  The Veteran described the noise as "buzzing and like a tuning fork."  See January 2013 VA Examination.  The Veteran stated that he noticed the buzzing in his ears since leaving service. 

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported exposure to noise from tuning teletype equipment while in service, which is consistent with his MOS as a radio relay and carrier operator.  See DD 214.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, as documented in his service personnel records.  See 38 U.S.C.A. § 1154(2015).  

With regard to a current disability, the Board notes that the Veteran was diagnosed with bilateral tinnitus during  his January 2013 VA examination.  Therefore, the Board finds that the Veteran satisfies the second requirement for service connection.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that he has experienced tinnitus since his in-service noise exposure, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus first manifested directly after the Veteran's exposure to acoustic trauma during military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges the January 2013 negative nexus opinion concerning the etiology of the Veteran's tinnitus; however, the Board notes that the examiner appears to use the lack of a diagnosis or treatment of tinnitus during service in forming her opinion.  A VA examination is inadequate where the examiner does not comment on the Veteran's report of an in service disorder and instead relies on the absence of evidence in the STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the January 2013 opinion to be of little probative value. 

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  

B.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that his current hearing loss is due to the acoustic trauma he experienced during service. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment.  On testing in May 1966 at entrance into service and in May 1968 at discharge from service,  the Veteran had normal hearing, bilaterally.

Post-service, in July 2012, while being treated at St. Luke's Hospital, the Veteran denied having a hearing problem. 

In connection with the current claim The Veteran was afforded a VA examination on January 2013.  On authorized audiological evaluation, audiometric testing revealed , pure tone thresholds, in decibels,  as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
65
65
LEFT
35
45
55
55
55

Speech recognition scores were 88 percent in the left ear and 88 percent in the right ear.  The VA examiner noted sensorineural hearing loss bilaterally.  

In a February 2014 addendum opinion reflected in a Disability Benefits Questionnaire (DBQ),  the January 2013 examiner opined that the Veteran's current hearing loss is less likely than not caused by or a result of an event in military service.  The examiner based her opinion on a landmark report for hearing loss and tinnitus, which stated that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure. 

The Board notes that the above-cited  post-service testing results reflect  hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.

Moreover, as noted previously, the Veteran's DD214 confirms his MOS as a radio relay and carrier operator.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Thus, in-service injury-specifically, in-service noise exposure-is  established.  

However, the weight of the evidence pertinent to the question of medical nexus  indicates the Veteran's current hearing loss is not due to service.  

During his January 2013 VA examination, the Veteran indicated that he noticed hearing problems for the past 25 years, or since approximately 1988.  The first documented evidence of hearing loss to an extent recognized as a disability by VA in January 2013, over 45 years after separation from service.  The Board notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  .  The record is devoid of any evidence of hearing loss prior to January 2013.  In fact, treatment records from St. Luke's Hospital in July 2012 indicate that the Veteran denied having a hearing problem.  Thus, competent, probative evidence of record does not support a finding of hearing loss within the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Additionally, there is no lay evidence of record that indicates that the Veteran's hearing loss began during or shortly after service.  Specifically, in a statement in support of claim from October 2012, the Veteran asserted that he has experienced tinnitus ever since his in-service exposure to acoustic trauma,  but has not asserted that he experienced hearing loss after being exposed to acoustic trauma in service. 

Furthermore, on the question of whether there exists a medical nexus between the Veteran's current bilateral hearing loss and service, there is one medical opinion of record.  In the February 2014 addendum opinion, the January 2013 VA examiner, , noted that there were no significant threshold shifts from the Veteran's enlistment audiogram (May 1966) to his separation audiogram (May 1968), which would be representative of the beginnings of bilateral hearing loss for which the Veteran is currently diagnosed.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to military noise exposure.  She noted that her opinion was based on a report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), which states that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after that exposure.  See February 2014 VA DBQ Opinion. 

As the VA examiner, in providing the above-noted opinion, ,considered all of the pertinent evidence of records and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Neither the Veteran nor his representative has presented or identified any contrary medical opinion evidence. 

Furthermore, to whatever extent the Veteran, himself, asserts the existence of a medical nexus between his current bilateral hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson, 581 F.3d at 1316.  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377.  Here, the matter of whether the Veteran's current bilateral hearing loss is etiologically-related to his military service-the  matter upon which this claim turns-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


